In order that the per curiam opinion, said to be a "clarifying" opinion, may not be considered by the public as the unanimous opinion of this court, for the reasons stated in our dissent to the original opinion in 192 Wash. 96, 73 P.2d 341, we still register our dissent.
One phase of the original opinion not noticed by us in our dissent is that relating to the vetoes by the governor of §§ 3, 4, 6 and 12. The majority say that "his veto of those sections, as will be later seen, rendered a number of other sections completely inoperative."
The governor is a part of the legislative machinery of the state. His veto of those sections was no more important than had the same sections been eliminated on the final passage of the act.
In our opinion, as stated in our dissent, the remainder of the act was operative and should be sustained as a reasonable and salutary exercise of the police power of the state.